Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Allowance is in response to the amendment filed 2/14/2022.  Claims 1, 3-10, and 12-20 are pending.  Claims 1, 3, 10, 12, 19, and 20 have been amended. Claims 1 (a method), 10 (a non-transitory CRM), and 19 (a machine) are independent.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Applicant’s remarks filed 2/14/2022 are persuasive.  The combination of Beimel “Non-Interactive Secure Multiparty Computation” in view of Zhang (US 2019/0394175) and Liu “How to Build time-lock encryption” does not disclose that the party is prevented from observing outputs of other parties.  As noted by Applicant, Beimel discloses that a party (P1) sends x1 to a second party (P0). Where execution of the NIMPC protocol allows the second party to reconstruct h(x1, … , xn).  The reconstructing party of Beimel obtains all the outputs.  Thus, Beimel does not disclose that the party is prevented from observing outputs of other parties.  See Applicant’s remarks pp. 8-9, filed 2/14/2022.
An updated search was performed but found no further references which alone, or in combination with those previously made of record, would anticipate or reasonably render obvious the combination of features required in independent claims 1, 10, and 19.  As such, claims 1, 3-10, and 12-20 are ALLOWED.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892, particularly:
Trevethan, US 2020/0136815, discloses time lock encryption on a blockchain.
Fletcher, US 2021/0091934, discloses time lock encryption on a blockchain.
Fletcher, US 11,159,313, discloses event lock encryption on a blockchain.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W CHAO whose telephone number is (571)272-5165. The examiner can normally be reached M, W-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W CHAO/Examiner, Art Unit 2492